  Case 1:19-cv-07645-VSB-RWL Document 101-3 Filed 04/19/21 Page 1 of 4


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
 DINO ANTOLINI,                         :                                          Case No.: 18-cv-07645

                                                                              :
                                       Plaintiff,                             :    EXPERT DECLARATION
                                                                              :
          - against -                                                         :
                                                                              :
                                                                              :
 BARBARA NIEVES, 195 10TH AVE, LLC,                                           :
 GASPARE VILLA, ANNA DASILVA and
 SONNY LOU, INC.,
                                                                               :
                                                                               :
                                                                               :
                                        Defendants.                            :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X

        Billy Chen, R.A., an Architect licensed in the State of New York, affirms the

following to be true pursuant to 28 U.S. Code § 1746.

         1.       I am an Architect for Plaintiff herein, and as such I am fully familiar with

the facts and circumstances. This Declaration is respectfully submitted in support of

my own Expert’s Report.

        2.        I am a licensed architect in New York State and have been for over

twenty-five years.

        3.        I am a member of the American Institute of Architects, the “National

Voice of the Architectural Profession.” Https://www.AIA.org/about.

        4.        I have been retained as an expert in numerous other ADA Title III

lawsuits and completed inspections and reports of other discriminatory facilities.

         5.       I compiled my report concerning the facility at 195 10th Avenue, New York,

New York to analyze the ADA violations. My report is a compilation of my professional
  Case 1:19-cv-07645-VSB-RWL Document 101-3 Filed 04/19/21 Page 2 of 4



opinions based upon my requisite licensing, decades of experience, and professional

acumen.

        6.      In compiling my report I took numerous measurements and estimations of

the front sidewalk in front of Pepe Giallo, the raised front step that leads into the

restaurant, and the interior of the public dining area along with photographs of the

relevant areas. Most relevantly, I noted that the platform landing in the immediate entry

way is 36’’ by 36’’ and the fire escape ladder hanging from above juts out about 8’’ from

the wall. The fire escape ladder extends all the way down to approximately 1 inch above

the ground when it is completely extended.

        7.      The report reflects that the current entrance leading into the restaurant

is not ADA compliant and prohibits access to the facility for a wheelchair bound

person because there is a step raised approximately six inches above the sidewalk.

Furthermore, the push and pull of the exterior door is not ADA compliant.

        8.      As noted in my Report, there exists a rear dining area and there is a

one-inch sill which is also non-compliant. It does not allow access for those going

into the dining area who are physically disabled.

        9.      Upon further review, the inside service counter is also non-complaint

depending upon its usage, which information was not provided to me and might not

be an ADA issue.

          10.   I do not agree with the restaurant’s expert’s opinions and conclusions

about the installation of ADA permanent compliant ramp to gain access to the

restaurant.

          11.    There is a necessary process in seeking to remediate the entrance

with a ramp. You would need to apply to the Department of Transportation, ‘DOT,’ for
  Case 1:19-cv-07645-VSB-RWL Document 101-3 Filed 04/19/21 Page 3 of 4


a variance to encroach onto the city sidewalk beyond 42” or 44”. The department

would probably provide it but it of course cannot be assumed, yea or nay. If the ramp

is within 44” of the city sidewalk, the owner would just needs to file it with Department

of Buildings, ‘DOB.’ If it is beyond 44” the owner would then need to file it with both

DOB and the DOT would need to approve it prior to being approved by DOB. There is

no way to guarantee what will happen until the process starts and any claim to the

contrary is false.

          12.    The installation of the permanent ramp will not affect the structural

integrity or makeup of the building and the process to obtain approval becomes much

easier as this building is not on the historic registry and the building has been

renovated before, meaning that means DOB is more likely to let the ADA repairs to

begin.

          13.        Ramp installation at this facility should not cost more than

approximately $5,500.00. Upon my own significant experience, familiarity with the

facility, and options available at https://www.ezaccess.com/ada-compliant-ramps The

EZ Access Titan model can be used. This estimate is made with a high degree of

architectural certainty.

          14.    After the owner applies for and obtains a variance from DOT, the ramp

needs only to be slightly turned/angled (exact angle to be determined when work

order plans are fully submitted) to make it work within the parameters of the sidewalk.

The current outdoor seating is unknown because I believe that the seating has been

pushed further away from the building for COVID-19. The outdoor tables are no more

than 3 feet in diameter and can be arranged with the ramp. Either way, it can be set

up to conform with the ramp and the handrails which only need to be a foot high,

without losing seating area. In terms of the fire escape, the ladder is always out-
   Case 1:19-cv-07645-VSB-RWL Document 101-3 Filed 04/19/21 Page 4 of 4
facing. This fire escape is like the typical fire escape and is only around 3’-0”

maximum. The ladder should land on top of the new extended landing and still be

within the 5’ by 5’ requirement. That would not be a major issue and would comply

with fire code as 195 10th Avenue is only a 5-story building. The defendant architect

has not stated what provision he believes are at issue but the fire escape ladder, as I

observed, extends far down and does not actually touch the ground. It actually stops

only approximately 1’-0” above the ground, so it satisfies the ‘safe landing’ provision of

the NY Fire Code.

         15.    In regards to the defendant architect’s comment about sidewalk café,

it is actually under the jurisdiction of the New York City DCA (department of consumer

affairs), and not DOT. They have guidelines which they need to follow as per DOT

requirement. As long as you are able to meet the guidelines and apply for any waiver,

they would give it to you. In addition, they will take into account the required seating

for the sidewalk café. Also, the Department of Consumer Affairs has a requirement for

ADA access into the restaurant if there is a change of level.

         16.    The following quote is from the New York DCA handbook. “ACCESS

 ‘TO PERSONS WITH PHYSICAL DISABILITIES”: Sidewalk cafés must be

 accessible to persons with physical disabilities and in full compliance with the

 Americans with Disabilities Act. At least one door into the café or restaurant must be

 a minimum of three (3) feet wide. In addition, a non-skid ramp may be required if

 there is a change in grade.”

         17. I am willing to work with defendants architect to help figure out the

 repairs as this job can be accomplished.


    Executed this 16th day of April, 2021



                                                            ______________________
                                                                Billy Chen, RA
